PATTERSON, Judge.
Walter Speights appeals from the dismissal of his petition for writ of habeas corpus.
Appellant, who is currently serving a life sentence in the St. Clair Correctional Facility, alleges in his petition that he was arrested in Alabama in 1985 on outstanding warrants from the State of Michigan. He signed a waiver of extradition, and was sent to Michigan to face charges. The Michigan authorities dismissed the charges against appellant, and he returned to Alabama. Appellant further alleges that he was again arrested in Alabama on the same Michigan warrants and that, before any action was taken with regard to extradition, he was found guilty of unrelated crimes in Alabama and sentenced to a term of life imprisonment.
Appellant was notified that there was a detainer from the State of Michigan in his institutional file. This detainer is the subject of appellant’s petition. He contends that the detainer should be removed from his file because it is based on the Michigan indictments that were dismissed in 1985. He alleges that the “detainer is depriving [him] of institutional programs, parole consideration and work release.”
This court has held that a writ of habeas corpus is the proper vehicle with which to attack interstate detainers. Aaron v. State, 497 So.2d 603 (Ala.Cr.App.1986).
Appellant has alleged facts in his petition which, if true, would warrant the removal of the detainer from his file. Therefore, we find that there is sufficient merit to warrant an evidentiary hearing to determine whether the Michigan detainer is, as appellant alleges, based on previously dismissed charges.
This case is remanded to the circuit court with instructions to conduct a hearing on this issue. The trial court is to submit findings of fact and conclusions of law to this court upon return to remand.
REMANDED WITH DIRECTIONS.
M Jud concur.